--------------------------------------------------------------------------------

Exhibit 10.1
 
 
PROMISSORY NOTE
 
-- $50,000 --
   
December 29, 2009
Amount
   
Date

 
FOR VALUE RECEIVED, Delaware American Motors, LLC a limited liability company
organized under the laws of the State of New Jersey and DAM Holdings, Inc., a
Nevada corporation (the “Payors”) promises to pay jointly and severally to the
order of the below name holder or its assigns (“Holder”), the principal sum as
set forth above with interest on the outstanding principal amount at the rate of
twelve percent (12%) per annum. Interest shall commence with the date hereof and
shall continue on the outstanding principal until paid in full. The obligations
of this Note are due and payable as on demand.
 

 
MARK S. KLEIN
   
Holder
 

 
1.     Repayment.     All payments of interest and principal shall be in lawful
money of the United States of America. All payments shall be applied first to
accrued interest (calculated on whole months only) and thereafter to principal.
Payor may prepay this Note at any time without penalty.
 
2.     Place of Payment.     All amounts payable hereunder shall be payable to
Holder at the address it specifies to Payor in writing.
 
3.     Time of Repayment.     Payor shall pay the principal sum plus interest
accrued on or before the earlier of the date of demand.
 
4.     Use of Proceeds.     This Note represents the debt owed to Holder.
 
5.     Due Authorization.     The Payor has the full power and authority to
execute and deliver this Note and to consummate the transactions contemplated on
its part hereby and thereby. The execution, delivery (or filing or adoption, as
the case may be), and performance by the Payor of this Note have been duly
authorized. This Note is a valid and binding agreement of the Payor, enforceable
against the Payor in accordance with its terms, except as limited by bankruptcy,
insolvency and other laws affecting the enforcement of creditors’ rights
generally and by equitable principles in any action (legal or equitable) and by
public policy.
 
6.     Waiver.     Payor waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses.
 
7.     Attorney’s Fees.     If Payor default in the payment of principal or
interest due on this Note, Holder shall be entitled to receive and Payor agrees
to pay all reasonable costs of collection incurred by Holder, including, without
limitation, reasonable attorney’s fees for consultation and suit.
 
8.     Governing Law.     This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio, excluding conflict
of laws principles that would cause the application of laws of any other
jurisdiction. Any action brought to enforce or interpret this Note shall be
brought in the courts located in Franklin County, State of Ohio.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.     Successors and Assigns.     The provisions of this Note shall inure to
the benefit of and be binding on any successors of Payor and shall extend to any
holder hereof. Holder may assign this Note (or any proceeds therefrom).
 
IN WITNESS WHEREOF, the Payor have duly executed this Note as of the date first
written above.
 
PAYORS:
 
Delaware American Motors LLC
 
DAM Holdings, Inc.
         
By:
/s/ MARK S. KLEIN
 
By:
/s/ MARK S. KLEIN
 
Print Name: Mark S. Klein
 
Print Name: Mark S. Klein
 
Print Title: President
 
Print Title: President
 

 


 
 
 
 
 
 
 

 



 

 
 

--------------------------------------------------------------------------------

 
